[secondamendmentto364dayr001.jpg]
SECOND AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT THIS SECOND AMENDMENT TO
364-DAY REVOLVING CREDIT AGREEMENT (this “Second Amendment”) is dated as of the
10th day of November, 2016 by and between BNC BANCORP, a North Carolina
corporation (the “Borrower”), and SYNOVUS BANK, as Lender (the “Lender”).
WHEREAS, the Borrower and the Lender entered into that certain 364-Day Revolving
Credit Agreement dated as of November 14, 2014, as amended by that certain First
Amendment to 364-Day Revolving Credit Agreement dated as of November 13, 2015
(as in effect prior to the date hereof, the “Credit Agreement”); WHEREAS, the
Borrower has requested that the Maturity Date be extended to November 11, 2017;
and WHEREAS, the Lender is willing to amend the Credit Agreement on the terms
and conditions contained in this Second Amendment. NOW, THEREFORE, in
consideration of the promises and the mutual covenants contained in the Credit
Agreement as amended by this Second Amendment, the Borrower and the Lender agree
as follows: Section 1. Definitions. Capitalized terms used in this Second
Amendment and not otherwise defined herein shall have the respective meanings
given such terms in the Credit Agreement. Section 2. References Generally.
References in the Credit Agreement (including references to the Credit Agreement
as amended hereby) to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein” and “hereby”) shall be deemed to be references
to the Credit Agreement as amended hereby. Section 3. Specific Amendments.
Subject to the satisfaction of the conditions precedent specified in Section 5
below, but effective as of the date hereof, the Credit Agreement shall be
amended as follows: 3.01. Maturity Date. Section 1.1 of the Credit Agreement is
hereby amended by amending the definition of “Maturity Date” contained therein
to read in its entirety as follows: “‘Maturity Date’ shall mean November 11,
2017.” Section 4. Other Documents. All other Loan Documents executed and
delivered in connection with the Credit Agreement are hereby amended solely to
the extent necessary to conform to this Second Amendment. Section 5. Conditions.
The effectiveness of this Second Amendment is subject to the satisfaction of the
following conditions precedent:



--------------------------------------------------------------------------------



 
[secondamendmentto364dayr002.jpg]
2 (a) the Lender shall have received a counterpart of this Second Amendment duly
executed by all signatories hereto; (b) the Borrower shall have paid to the
Lender an upfront fee equal to 0.50% of the Revolving Commitment, such fee to be
non-refundable and fully earned upon receipt; (c) the Lender shall have received
a certificate dated the date hereof and signed by a Responsible Officer,
certifying that (w) no Default or Event of Default exists, (x) all
representations and warranties of the Borrower set forth in the Loan Documents
remain true and correct on and as of the date hereof (except to the extent such
representations and warranties relate to an earlier date (in which case such
representations and warranties shall be true and correct as of such earlier
date), (y) since June 30, 2016, there shall have been no change, event or other
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect and (z) no consents, approvals, authorizations, registrations,
filings or orders of the type described in section 5(d) below are required to be
made or obtained in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any transaction
contemplated thereby, other than those that have been obtained; (d) the Lender
shall have received certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
applicable laws, or by any contractual obligation of the Borrower, in connection
with the execution, delivery, performance, validity and enforceability of this
Second Amendment or any of the transactions contemplated hereby, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired,
and no investigation or inquiry by any Governmental Authority regarding the
Revolving Loans or any transactions being financed with the proceeds thereof
shall be ongoing; (e) the Lender shall have received the results of a recent
UCC, tax, judgment and lien searches in respect of the Borrower, and such
searches shall reveal no Liens of record other than Liens permitted pursuant to
Section 7.2 of the Credit Agreement; (f) the Borrower shall have paid all fees
and expenses contemplated by Section 8 hereof; and (g) the Lender shall have
received such other documents, instruments and agreements as the Lender may
reasonably request relating to the transactions contemplated herein. Section 6.
Representations and Warranties. To induce the Lender to enter into this Second
Amendment, the Borrower hereby represents and warrants to the Lender that: (a)
Authorization. The Borrower has the right and power, and has taken all necessary
action to authorize it, to execute and deliver this Second Amendment and to



--------------------------------------------------------------------------------



 
[secondamendmentto364dayr003.jpg]
3 perform its obligations hereunder and under the Credit Agreement, as amended
by this Second Amendment, and the other Loan Documents to which it is a party in
accordance with their respective terms. This Second Amendment has been duly
executed and delivered by a duly authorized officer of the Borrower and each of
this Second Amendment and the Loan Agreement, as amended by this Second
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms. (b) Compliance
with Laws. The execution and delivery by the Borrower of this Second Amendment
and the performance by the Borrower of this Second Amendment and the Credit
Agreement, as amended by this Second Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority (other than any
filings required by applicable securities laws) or violate any law, rule or
regulation applicable to the Borrower or any judgment, order or ruling of any
Governmental Authority; (ii) violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its assets or give rise to a right thereunder to require any payment to be
made by the Borrower; or (iii) result in the creation or imposition of any Lien
on any asset of the Borrower. (c) No Default. As of the date hereof, no Default
or Event of Default shall have occurred and be continuing. Section 7.
Reaffirmation of Representations. The Borrower hereby represents, repeats and
reaffirms all representations and warranties made by the Borrower in the Credit
Agreement and the other Loan Documents on and as of the date hereof with the
same force and effect as if such representations and warranties were set forth
in this Second Amendment in full (except to the extent that any such
representation or warranty expressly relates to an earlier date, in which case,
the Borrower hereby represents, repeats and reaffirms such representation and
warranty as of such date). Section 8. Payment of Expenses. The Borrower agrees
to pay or reimburse the Lender, upon demand, for its reasonable out-of-pocket
fees, costs and expenses (including attorneys’ fees) incurred in connection with
the preparation, negotiation, execution and delivery of this Second Amendment
and the other documents and agreements executed and delivered in connection
herewith. Section 9. Effect; Ratification. (a) Except as expressly herein
amended, the terms and conditions of the Credit Agreement and the other Loan
Documents remain unchanged and continue to be in full force and effect. The
amendments contained herein shall be deemed to have prospective application
only, unless otherwise specifically stated herein. The Credit Agreement is
hereby ratified and confirmed in all respects. Each reference to the Credit
Agreement in



--------------------------------------------------------------------------------



 
[secondamendmentto364dayr004.jpg]
4 any of the Loan Documents shall be deemed to be a reference to the Credit
Agreement, as amended by this Second Amendment. (b) Nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Loan Documents, or
constitute a course of conduct or dealing among the parties. The Lender reserves
all rights, privileges and remedies under the Loan Documents. (c) This Second
Amendment constitutes the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof. This Second Amendment shall for all purposes be deemed to be a
“Loan Document” under the Credit Agreement and entitled to the benefits thereof.
Section 10. Further Assurances. The Borrower agrees to take all further actions
and execute such other documents and instruments as the Lender may from time to
time reasonably request to carry out the transactions contemplated by this
Second Amendment, the Loan Documents and all other agreements executed and
delivered in connection herewith. Section 11. Binding Effect. This Second
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective permitted successors and assigns. Section 12.
Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Second Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties. Section 13. Severability; Headings. Any provision of this
Second Amendment which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability, without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Second Amendment are for convenience of
reference only and are not to affect the construction hereof or to be taken into
consideration in the interpretation hereof. Section 14. GOVERNING LAW. THIS
SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS SECOND
AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF GEORGIA. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[secondamendmentto364dayr005.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to 364-
Day Revolving Credit Agreement to be duly executed by their respective
authorized officers as of the day and year first above written. BNC BANCORP, as
Borrower By: /s/ Richard D. Callicutt II Name: Richard D. Callicutt II Title:
President and Chief Executive Officer SYNOVUS BANK, as Lender By: /s/ Michael
Sawicki Name: Michael Sawicki Title: Corporate Banking



--------------------------------------------------------------------------------



 